All the judges having concurred in the foregoing opinions except as noted, the question asked in division A of the stipulation is answered as follows: The makers of notes which represent loans made out of the funds of the savings department and the makers of notes which represent loans originally made out of the funds of the commercial department but which were thereafter transferred before maturity to the savings department for cash or other assets of equivalent value are not entitled to set off their deposits in either commercial or savings department; the makers of notes which represent loans made from funds of the commercial department but which were transferred before maturity to the savings department in order to compensate for depreciation in the market value of the investments held by that department are *Page 36 
entitled to set off their deposits in both the commercial and savings department. The first question asked in division B of the stipulation is answered "No;" the second is answered as follows: The claims here involved and which the Federal Reserve Bank is authorized to prosecute are not entitled to priority over those of depositors in the bank, but we leave for future decision, if necessary, the question whether they should be classified with "deposits" or with "other liabilities." The question asked in division C of the stipulation is answered "No." The question asked in division D of the stipulation is answered as follows: The amount deposited by the Foley Agency should be treated as a general deposit and a part of the assets of the defendant in the hands of the receiver.